TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00371-CR


Michael Terry Brugmann, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 10,445, HONORABLE HAROLD ROBERT TOWSLEE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

A jury found appellant Michael Terry Brugmann guilty of murder.  See Tex. Pen.
Code Ann. § 19.02(West 2003).  The jury assessed punishment at imprisonment for forty-five years.
Brugmann's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  A copy of counsel's brief was delivered to Brugmann, who was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed. 


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Affirmed
Filed:   February 20, 2004
Do Not Publish